DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-6, 8-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.,  U.S. Patent Application No. 2018/0093137, in view of Horiuchi, Japanese Patent Publication No. JP 2015-126772.  As to Claims 1, 3, and 8, Park teaches a golf ball body and a paint film (coating layer) covering the golf ball body, paragraph 0035.  The paint film may contain base resin and a porous filler, noting zeolite, paragraphs 0089, 0054, and 0055.  The porous filler may contain silicone dioxide as a constituent, noting silica, paragraph 0084.  The base resin of the paint film may be a urethane resin containing a polyol composition and a polyisocyanate composition, paragraph 0101.  Park teaches that the porous filler of the paint film may comprise silicone dioxide, as noted above, and that at least one other type of inorganic particle may be included, in addition to the silicone dioxide, paragraph 0089, suggesting that the silicone dioxide may comprise the greater portion of the porous filler composition, but Park does not specify a mass percentage.  It would have been obvious to one of ordinary skill in the art at the effective filing date to include silicone dioxide in the porous filler, as a constituent in an amount of 50 mass % or more (60 mass % or more), as suggested, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  Park, as modified, is silent as to the proportion of urethane polyol in a polyol composition with the polyol compound combined in a two component curing type paint.  Horiuchi teaches a golf ball paint composition comprising a urethane resin in a two component curing type paint, paragraph 0038.  Horiuchi teaches that the urethane polyol may be present in the polyol composition and that the polyol compound may consist of the urethane polyol, paragraph 0024.  Horiuchi teaches that the As to Claims 4-6, Park, as modified by Horiuchi, teaches a golf ball paint film comprising structural features of the claimed paint film, as discussed above.  Further, Horiuchi teaches that the urethane polyol may include a polyether diol having a number average molecular weight in a range of from 500 to 4000, paragraph 0008, that the isocyanate may be an isocyanurate modified form of hexamethylene diisocyanate, paragraph 0028 and that the composition may comprise Duranate 21S-75E®, paragraph 0034, being applicant’s preferred materials. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Park, as modified, with paint film composition components, as taught by Horiuchi, to provide Park, as modified, with known substitute paint film composition constituents.  The examiner finds that the paint film of prior art possess the structural features of the claimed paint film and would necessarily perform in the same manner, namely by exhibiting a water contact angle of 70 degrees or more, a water sliding angle of less than 50 degrees, and an adhesion energy of less than 10 mJ/square meter.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.  As to Claims 9 and 10, Park teaches that the size of particles, with regard to surface area, affects viscosity of the paint film, which, in turn, influences flight distance, indicating that particle size is a result effective variable, paragraph 0086.  The examiner finds that particle size affects the degree to which the particles may be closely packed.  It follows that particle size is directly related to bulk density.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide porous filler with volume average particle size in a range from 0.5 to 30 microns and porous filler with bulk density in a range from 0.2 to 1.0 g/cubic centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claim 12, Park teaches paint film thickness ranging from 5 to 50 microns, paragraph 0137.  As to Claim 13, Park teaches paint film thickness of 20 microns, paragraph 0137.  As discussed above, the examiner finds that it would have been obvious to one of ordinary skill in the art to provide particles having volume average particle size within the claimed range, which would include volume average particle sizes of approximately 20 microns, which when considered with the specific paint film thickness disclosed by Park, would produce a ratio well within the claimed range.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide particle volume average particle size within the claimed range, together with the disclosed paint film thickness to produce a claimed ratio ranging from 0.01 to 2.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine In re Aller, supra.  As to Claim 14, Horiuchi teaches that the urethane polyol may include a polyether diol having a number average molecular weight in a range of from 500 to 4000, paragraph 0008.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Park, as modified, with a urethane polyol having number average molecular weight within the claimed range, as taught by Horiuchi, to provide Park, as modified, with a known substitute urethane polyol component.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Horiuchi, as applied to claim 1 above, and further in view of Phipps U.S. Patent No. 9,260,613.
  Park, as modified, substantially shows the claimed limitations, as discussed above.  Park, as modified, is silent as to the amount of porous filler with respect to the base resin.  Phipps teaches a paint film intended to have characteristics of superior durability, Col. 1, ln. 23-32.  Phipps teaches a polyurethane coating composition, Col. 3, ln. 18-23, and Phipps teaches that the paint film may include a filler comprising silica and porous materials, which may be present in an amount up to about 25 weight % based on the total clear composition, Col. 4, ln. 18-23 and Col. 6, ln. 39-41, suggesting that the porous filler may comprise 30 parts by mass or more with respect to 100 arts by mass of the base resin, which forms a portion of the clear composition.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Park, as modified, with a concentration of porous filler substantially within the claimed range as suggested by Phipps, to provide Park, as modified, with a known substitute porous filler concentration amount.  Park, as modified, discloses the claimed invention except for specifically disclosing the claimed range for the concentration of porous filler.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide porous filler in an amount of 30 parts by mass or more with respect to 100 parts by mass of the base resin, since it has been In re Aller, supra.
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Horiuchi, as applied to claim 1 above, and further in view of Fitchett U.S. Patent Application No. 2012/0328782.   Park, as modified, substantially shows the claimed limitations, as discussed above.  Park, as modified, is silent as to a whole particle of the porous filler existing inside the paint film.  Fitchett teaches that a golf ball paint film may be configured with whole particles existing inside the paint film, see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Park as modified, with a whole particle existing inside the paint film, as taught by Fitchett, to provide Park as modified, with a ball surface not affected by the particle, to yield the predictable result of controlling the ball surface texture according to the resin composition.  
Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Park teaches away from a polyurethane coating formed with a urethane polyol, the examiner maintains the position that Park teaches a coating composition having a base resin formed with a modified polyester polyol but does not disclose that other polyols are unsuitable.  Although Park discloses a comparison between a caprilactone modified polyester polyol and a non-caprilactone modified polyester polyol and finds that the caprilactone modified version is superior, other known types of polyol are not considered. A person of ordinary skill in the art would have considered incorporating the filler disclosed by Park in coating compositions formed with other known polyols, including urethane polyols.  It is 
In response to applicant’s argument that providing a concentration of filler in the claimed range, in a coating composition formed with a urethane polyol, would render  the resulting coating composition unsatisfactory for its intended purpose, the examiner maintains the position that Park does not criticize a concentration of filler within the claimed range and Phipps teaches a similar polyurethane composition and indicates that a filler concentration near the claimed amount would be suitable in a formulation used as a coating.  The filler disclosed by Phipps incudes silicone dioxide and porous materials of the type claimed.  
In response to applicant’s argument that Horiuchi does not disclose a urethane polyol as the polyol component of the polyurethane coating composition, noting the mention of polytetramethylene ether glycol, the examiner maintains the position that Horiuchi teaches the use of polytetramethylene ether glycol in the formation of a urethane polyol, in the same way that applicant’s specification uses the same material to form a urethane polyol. Horiuchi does teach that the polyol component may consist of a urethane polyol, as discussed in the office action.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   The examiner maintains the position that the failure of Horiuchi to teach the claimed filler composition does not overcome . 
In response to applicant's argument that the cited references fail to recognize the advantageous properties of the inventive golf ball, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Horiuchi and Park teach a polyurethane coating for a golf ball.  Park teaches an advantageous filler material, which may be added to a polyurethane resin.  Horiuchi teaches a polyurethane resin formed using a polyol component different from the polyol disclosed by Park.    A person of ordinary skill in the art would have been motivated to include the filler in the polyurethane resin of Horiuchi, which is formed with a urethane polyol, in order to gain the same advantage appearing in the disclosure of Park.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        9 November 2021